Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Republic First Bancorp, Inc. Philadelphia, Pennsylvania We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-57578) of Republic First Bancorp, Inc. of our reports dated March 24, 2014, relating to the consolidated financial statements and the effectiveness of the Republic First Bancorp, Inc.’s internal control over financial reporting, which appears in this Form 10-K. /s/ BDO USA, LLP Harrisburg, Pennsylvania March 24, 2014
